Citation Nr: 1712821	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-13 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 due to residuals of treatment for prostate cancer. 

2.  Entitlement to special monthly compensation (SMC) based on a need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to September 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision and a March 2013 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to VA compensation under 38 U.S.C.A. § 1151 due to residuals of treatment for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not, as a result of his service-connected disabilities, require care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment, nor is the Veteran bedridden.


CONCLUSION OF LAW

The criteria for SMC based on a need for the regular aid and attendance of another person have not been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Adequate notice was provided to the Veteran in a letter sent in December 2012.  

As to VA's duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim, including the Veteran's VA treatment records.  See 38 U.S.C.A. § 5103A(a), (b) and (c).  The Veteran has not identified any additional available evidence for consideration in his appeal.  

VA has also conducted necessary inquiry in an effort to substantiate the Veteran's claim for entitlement to SMC based on a need for regular aid and attendance.  See 38 U.S.C.A. § 5103A(d).  The Veteran was afforded a VA examination in March 2016 to determine whether he was permanently bedridden, or so helpless as a result of his service-connected disabilities that he was in need of the regular aid and attendance of another person.  The Board finds this report adequate to decide the Veteran's claim. 

As there is no indication of the existence of additional evidence to substantiate the Veteran's claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to this claim is required to comply with the duty to assist.


II.  Legal Criteria

Special monthly compensation (SMC) is payable to a veteran who is permanently bedridden or so helpless as a result of service-connected disability that he or she is in need of the regular aid and attendance of another person.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determination of this need is subject to the criteria of 38 C.F.R. § 3.352.  The factors used to determine whether a veteran is in need of regular aid and attendance include: the inability to dress or undress, or to keep oneself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed oneself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a veteran from the hazards or dangers incident to their daily environment.

It is not required that all of the disabling conditions in 38 C.F.R. § 3.352 be found to exist before a favorable ruling may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance are not based solely on an opinion that a veteran's condition is such that it would require him or her to be in bed.  The determination must be based on the actual requirements of personal assistance from others.  See 38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996).


III.  Factual Background

The Veteran states that he is entitled to SMC based on a need for aid and attendance following treatment to address his service-connected prostate cancer and residual conditions.  

VA treatment records indicate that the Veteran was diagnosed with prostate cancer in August 2006, and that the Veteran began radiation therapy for prostate cancer shortly thereafter.  A December 2008 VA examination to assess the status of the Veteran's prostate cancer indicates that the Veteran, post radiation therapy and hormone treatment, showed "no indication of any recurrence[.]"  

The record indicates that the Veteran suffered from a "[r]ecurrent bladder tumor after [his] radiation treatment in 2007."  In October 2010, VA performed cryotherapy surgery to address the Veteran's prostate cancer.  A VA treatment record noting the Veteran's discharge from the hospital after this surgery states "[f]ollow-up activity-limitations: No restrictions."  Following the surgery, the Veteran reported pain to the buttocks and prostate region, as well as blood in his stool, constant diarrhea following a brief period of constipation, and hoarseness of his voice.  In December 2010, the Veteran's VA physician treated the Veteran for a possible urethrorectal fistula with the placement of a catheter.  It appears that the Veteran's sister accompanied the Veteran to this appointment.

In January 2011, the Veteran reported ongoing "severe rectal pain, pain when urinating," and "dark, bloody diarrhea (pink in color) since" his cryotherapy surgery in October 2010.  In February 2011, a VA physician recorded the Veteran as suffering from "[c]hronic vocal cord swelling post intubation."  That same month, the Veteran, at an appointment also attended by his brother-in-law, reported irritation and discomfort as a result of his catheter, as well as drainage from his rectum.  A March 2011 VA treatment record indicates that the Veteran underwent cystoscopy in order to examine the nature of the Veteran's possible urethrorectal fistula.  The Veteran's VA physician recorded the same diagnosis, but noted that the Veteran's urethrorectal fistula was "not obviously visible."

The Veteran was diagnosed with laryngitis with false cord speech in May 2011.  That same month, during an appointment attended by his brother-in-law, the Veteran reported pain "at the end of his penis" as a result of his catheter, which his physicians believed was possibly the result of a urinary tract infection.  A July 2011 VA treatment record indicates that the Veteran's catheter was removed and that he reported no "[visible] blood in [his] urine or stool, any foul odor or rectal pain[.]"  

VA treatment records dated later that same month indicate that the Veteran began to suffer from incontinence and recurrent urine through his rectum following removal of the catheter.  The Veteran's VA physicians replaced the catheter near the end of July 2011.  VA treatment records indicate that the Veteran continued to use a catheter as part of his treatment for urethrorectal fistula, and that he also experienced fever, blood in his urine, and scrotal swelling.   

In March 2012, the Veteran underwent two additional surgeries to address urethrorectal fistula, bladder stones, and "severe encrustation of [his] catheter."  A note in the VA treatment records that documented the Veteran's surgeries stated "[c]oncern: severe permanent injury to membranous urethra from [radiation therapy], cryotherapy, and repeated cystourethroscopy[.]"  It appears that a friend of the Veteran assisted him following both procedures.  The record indicates that the Veteran underwent another surgery in April 2012 to correct his urethrorectal fistula and an issue with his bladder neck.  The record indicates that the Veteran's brother-in-law accompanied him to this operation.  The Veteran's VA physician noted "damaged membranous urethra," with "severe inflammation of bladder mucosa," in records documenting this procedure.  A November 2012 VA treatment record indicates that the Veteran continued to suffer from urine leakage from the rectum.  The Veteran's sister attended the medical visit evidenced by this record. 

In January 2013, the Veteran's physician performed a cystoscopy to again examine the Veteran, and noted, in an addendum, "expected urinary incontinence."  A March 2014 VA treatment record, produced following a visit that was attended by the Veteran's brother-in-law, indicates that he indeed suffered from persistent urinary incontinence following his 2012 and 2013 procedures.  A May 2014 VA treatment record notes that the Veteran suffered from "persistent frustrated total urinary incontinence from permanent irreparable urinary sphincter damage [done] by the accumulated effect of [cancer of the prostate] after [radiation therapy] [with] cryotherapy leading to fistula formation (healed/closed after laser painting) [and] repeated transurethral procedures for catheter-related complications[.]"  

In April 2015, the Veteran received an oncology consultation to determine whether he should be treated for rising levels of prostate-specific antigen (PSA), noted as often elevated in men with prostate cancer.  The associated VA treatment record noted that the Veteran had "no complaints of pain," and determined that he was not a "candidate for palliative chemotherapy[.]"  A May 2015 VA treatment record indicates that the Veteran's daughter-in-law assisted the Veteran with his post-surgery care and continued catheter use.  In August 2015, following a visit to replace the Veteran's catheter, he was "[a]mbulatory . . . with steady gait.  No distress noted."  A September 2015 VA treatment record indicates that the Veteran was perscribed medication to address his elevated PSA, and that he continued to use a catheter.  The treatment record also notes that "his general well-being has been reasonab[ly] well[.]"  

A February 2016 VA treatment record notes the Veteran as suffering from prostate cancer with rising PSA.  In March 2016, VA provided the Veteran with an examination to determine whether the Veteran was entitled to SMC based on a need for regular aid and attendance.  The examiner recorded that the Veteran was able to feed himself, able to prepare his own meals, did not need assistance bathing or with other hygiene needs, was not legally blind, did not require nursing home care, did not require medication management, and had the ability to manage his own financial affairs.  Moreover, the examiner noted that the Veteran had a "fair" posture and general appearance, had "no limitation" to his upper extremities, had "no obvious disability" to his lower extremities aside from pain to his hips with ambulation, and that he could leave his home as much as he wished.  The report also noted that he used a cane to walk.

A June 2016 treatment record indicates that the Veteran continues to use a catheter, and that he continues to suffer from residuals of numerous procedures related to the treatment of his prostate cancer. 


IV.  Analysis

At issue in this case is whether the Veteran's service-connected disabilities have rendered him permanently bedridden or so helpless that he is in need of the regular aid and attendance of another person.  The preponderance of the evidence weighs against a finding that the Veteran's service-connected disabilities have made it so that the Veteran requires care or assistance on a regular basis.

As stated above, the factors used to determine whether a veteran is in need of regular aid and attendance include: the inability to dress or undress, or to keep oneself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed oneself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a veteran from the hazards or dangers incident to their daily environment.

The March 2016 examination indicates that the Veteran is able to dress himself, keep himself ordinarily clean and presentable, does not use orthopedic appliances which by reason of his service-connected disabilities require the aid of another, is able to feed himself, is able to attend to the wants of nature, and does not require care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.

The Board acknowledges that the Veteran has received occasional aid and assistance from friends and family during the course of his treatment for prostate cancer, including during related surgeries to treat the residuals of this disability.  Ultimately, the criteria for entitlement to benefits under 38 C.F.R. § 3.352 require that the Veteran be bedridden or so helpless as to need regular aid and attendance.  The record does not demonstrate that the Veteran received more than occasional aid and assistance from friends and family during the course of his treatment for prostate cancer, or that he was bedridden, or that he was in need of regular aid and attendance.  

As such, SMC based on a need for the regular aid and attendance of another person is not warranted.

ORDER

Entitlement to SMC based on a need for aid and attendance is denied.



REMAND

As stated above, the Veteran suffers from numerous residuals related to treatment for prostate cancer and associated conditions.  The Veteran has filed a claim for benefits under 38 U.S.C.A. § 1151 as a result of these residuals.  

A veteran who suffers from a disability resulting from treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability . . . were service-connected," if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment, or was the result of "an event not reasonably foreseeable."  See 38 U.S.C.A. §  1151; 38 C.F.R. § 3.361; Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013). 

At issue in this case is whether the above mentioned residuals of the Veteran's numerous operations and procedures associated with his treatment for prostate cancer represent an additional disability and are related to the care he received from VA; whether that treatment was careless, negligent, involved a lack of proper skill, error in judgment, or similar instance of fault on the part of VA; and whether the resulting residuals were not reasonably foreseeable. 

A medical examination has not been provided to determine whether the Veteran suffers from an additional disability as a result of VA treatment, and the record is unclear as to whether his current symptoms represent an additional disability for which he is entitled to compensation under § 1151.  The Board finds that a VA examination is required to resolve this issue.  See Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003)

The record also indicates that the appellant has sought VA treatment since June 2016, but does not include VA treatment records after that date.  VA should obtain the Veteran's most recent VA treatment records and associate these records with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, including VA treatment records dated after June 2016.

2.  After completion of the development described in step 1, the Veteran should be afforded a VA examination in connection with his claim for compensation under the provisions of 38 U.S.C.A. § 1151.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the VBMS claims file.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should address the following questions:

(a)  Does the Veteran have any additional prostate, urologic, or related disabilities following the VA surgery performed in October 2010 or any subsequent VA surgery or procedure related to the treatment of the Veteran's prostate cancer and related conditions?

To determine whether the Veteran has additional disabilities, the examiner should compare the Veteran's prostate, urologic, and related disabilities prior to the VA surgery performed in October 2010 to the Veteran's prostate, urologic, and related disabilities following the 2010 VA surgery and subsequent VA surgeries and procedures to address the Veteran's prostate cancer and related conditions.

(b)  If the Veteran has additional prostate, urologic, or related disabilities, were the additional disabilities caused by or made worse by the VA surgery performed in October 2010 or any subsequent VA surgery or procedure related to the treatment of the Veteran's prostate cancer and related conditions?

(c)  If the Veteran has additional prostate, urologic, or related disabilities caused or made worse by VA surgery or treatment, did this additional disability result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?  

(d)  If the Veteran has additional prostate, urologic, or related disabilities caused or made worse by VA surgery or treatment, notwithstanding any informed consent documents of record, based upon the specific facts and circumstances of this Veteran's case, was any additional disability a reasonably foreseeable outcome of the VA surgery performed in October 2010 or any subsequent surgeries or procedures related to the treatment of the Veteran's prostate cancer and related conditions?  

In rendering this opinion, the examiner should address whether a "reasonable health care provider" would have considered the Veteran's additional disabilities to be an ordinary risk of the treatment provided and would have disclosed such risk in connection with the treatment, (regardless of what risks the treating physician actually foresaw and disclosed in the informed consent forms).  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3.  After completing these actions, the AOJ should readjudicate the claim on appeal.  If the benefits sought are not granted, the AOJ should issue an SSOC and allow the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


